Opinión disidente del
Juez Asociado Señor Negrón García.
“El derecho es plenario pero no hermético. Muchos de sus elementos son, diríamos, abiertos hacia la vida. El derecho, se ha dicho, está sometido a un trasiego constante con la vida.” (Enfasis en el original.) E.J. Couture, Estudios de Derecho Procesal Civil, Buenos Aires, Ed. Depalma, 1978, T. III, pág. 44.
*290La mayoría se aparta de esa visión. Como demostraremos, cinco (5) años más tarde le niegan a la demandante, Sra. Magdalena Mercado Vega, la oportunidad de dilucidar prontamente en el foro judicial sus reclamos. Todavía insisten en un ritual injusto. Aun cuando reconocen que no fue advertida de su derecho a apelar y admiten “el tiempo prolongado que [ha tomado] el •trámite burocrático en este caso” —(énfasis suplido) opinión mayoritaria, pág. 289— la condenan a la futilidad de agotar el foro administrativo universitario. La única conclusión que cabe es que se ha revocado esa doctrina de derecho administrativo. Además, como agravante, se apartan de la norma de que no procede una sentencia sumaria si existe controversia legítima de hechos. Finalmente, llegan al extremo de adelantar innecesariamente criterios jurídicos y de hacer pronunciamientos que, para todo propósito ulterior, representan realmente una decisión adversa de este Foro contra la señora Mercado Vega. Bajo los mismos, no tendrá ella la más mínima posibilidad de prevalecer. Para su causa, LA SENTENCIA ES DE MUERTE.
Expongamos integralmente los hechos. En esa tarea, distinto a la mayoría, no habremos de circunscribirnos a los “reseñados en el alegato de la recurrente” Universidad de Puerto Rico (U.PR.). Rechazamos esa metodología decisoria pues los mismos represen-tan una versión unilateral inaceptable. Es menester, pues, tomar en cuenta aquellos hechos y datos adicionales que se desprenden de los documentos presentados por ella en instancia oponiéndose a la sentencia sumaria, los cuales obviamente el juzgador tomó en cuenta al rechazar en dos (2) ocasiones las pretensiones de la U.PR.
I — I
Hace diez (10) años —-junio de 1980— la señora Mercado Vega, en ascenso, fue clasificada Secretaria Administrativa II. En esa condición comenzó a trabajar como secretaria de la Sra. Rita M. Flores De Jesús, Decana Auxiliar de Asuntos Estudiantiles de la Facultad de Ciencias Sociales del Recinto Universitario de Río Piedras.
*291En octubre de 1980 le comunicó verbalmente a la señora Flores De Jesús, como supervisora inmediata, su preocupación de que las funciones que ella realizaba correspondían más bien a las de una Secretaria Administrativa V Ante este señalamiento, la señora Flores De Jesús le indicó que el trámite de su reclasiñcación sería sometido oportunamente. Transcurrió el tiempo. El 14 de junio de 1983 reiteró por escrito su solicitud de que se revisara su clasificación. Con su pedido sometió el cuestio-nario de reelasificación. Seis (6) meses después, la señora Flores De Jesús remitió el asunto a la consideración de la Decana, Sra. Juana Almeyda.
• Continuó transcurriendo el tiempo. El 23 de abril de 1984 la señora Flores De Jesús refirió la cuestión al Director de la Oficina de Personal, Sr. Juan G. Vega.
Durante todos estos años, la señora Mercado Vega siguió realizando, según sus alegaciones, las labores de Secretaria Administrativa V aunque cobraba el sueldo de Secretaria Admi-nistrativa II. El 3 de diciembre de 1985 pidió que se acelerara el proceso. El 18 de diciembre se le notificó “que su caso está pendiente para estudio”.
Pasó el tiempo. Ella continuó inquiriendo sobre su solicitud en. la Oficina de Personal. Nuevamente, el 31 de octubre de 1986, ante la demostrada ineficiencia administrativa, manifestó su preocupa-ción y, además, expuso el trato desigual que se le brindaba a su solicitud. Aludió a varios casos iguales al suyo, sometidos conjun-tamente y resueltos favorablemente con anterioridad.
Así las cosas, el 27 de enero de 1987 volvió a pedir acción. Finalmente, el 2 de febrero de 1987, la Oficina Central de Personal le notificó que, efectivo el 1ro de marzo de 1986, quedaba reclasificada como Secretaria Administrativa III.
El 3 de abril de 1987 apeló esa determinación. Invocó su derecho constitucional de igual paga por igual trabajo y presentó evidencia de su experiencia para cualificar. El 5 de mayo de 1987 le contestaron que sus planteamientos eran improcedentes, pues carecía de experiencia (4 años) en funciones correspondientes al puesto de Secretaria Administrativa IV Se le informó que su *292señalamiento sobre la norma de reclutamiento había sido elevado a la Oficina Central de Personal. El 16 de septiembre de 1987 fue trasladada al Departamento de Geografía como secretaria del Director del departamento.

En vista del largo tiempo transcurrido y de que su reclamo fue desatendido, el 9 de noviembre de 1987 demandó judicial-mente a la Universidad de Puerto Rico.

I — I
Los antecedentes y trámites administrativos expuestos nos impiden refrendar la opinión mayoritaria. Tres (3) fundamentos animan nuestra conciencia judicial.
Primero, si algo reflejan los autos, es el vía crucis burocrático que durante cinco (5) años ha tenido que soportar la señora Mercado Vega. La mayoría acepta esta dolorosa realidad; sin embargo, le dicen que debió esperar antes de acudir a los tribunales. ¿Cuánto tiempo más?
Estamos ante un caso claro en que no es procedente invocar la doctrina de agotamiento de los remedios administrativos. Para el 5 de mayo de 1987 todavía estaba sin resolverse su solicitud, pues parte integral de la misma —el planteamiento sobre la norma de reclutamiento— fue referido a la Oficina Central de Personal. ANTE LA DILACIÓN EXCESIVA HABIDA, EL IMPO-NERLE ESE REQUISITO ES EXIGIRLE UNA GESTIÓN INFRUCTUOSA, POCO REMEDIAL E INJUSTA.
Segundo, distinto a la conclusión mayoritaria, los documentos y alegaciones de la señora Mercado Vega, PRIMA FACIE CONFIGURAN UNA CONTROVERSIA LEGÍTIMA DE HE-CHOS QUE IMPIDE DICTAR SENTENCIA SUMARIA. De ser ciertos, reflejarían un tratamiento violatorio a la igual protec-ción de las leyes —Art. II, Sec. 7, Const. E.L.A., L.PR.A, Tomo 1— y a su derecho a recibir igual paga por igual trabajo —Art. II, Sec. 16, Const. E.L.A., supra— que debe ser de inmediato reivindicado judicialmente.
Y tercero, OBJETAMOS QUE LA MAYORÍA, PARA ARRI-BAR A SU CONCLUSIÓN, A PRIORI HAYA EVALUADO Y *293PREJUZGADO EN CONTRA DE LA CAUSA DE LA SE-ÑORA MERCADO VEGA. Esa es la única conclusión aceptable una vez examinamos los pronunciamientos mayoritarios esboza-dos en las págs. 284-287, a saber, inaplicabilidad al caso de las cláusulas constitucionales sobre igual protección de las leyes (Art. II, Sec. 7, Const. E.L.A., supra) e igual paga por igual trabajo (Art. II, Sec. 16, Const. E.L.A., supra)-, propósitos del sistema de clasificación y reclasificación universitaria, y amplia prerrogativa gerencial. Más aún, si alguna duda hubiese, la misma queda despejada cuando de manera terminante deciden que “[n]o se ha alegado, ni hemos encontrado en este caso, hecho o circunstancia alguna de la cual podamos inferir la existencia de tal agravio [en la reclasificación]”. (Enfasis suplido.) Opinión mayoritaria, págs. 286-287.
¿Qué justificación hay para prejuzgarle adversamente el caso? ¿Por qué semejante trato? Al agravio y violación del debido proceso de ley administrativo hemos añadido el judicial. Si la mayoría está así persuadida, ¿por qué jugar judicialmente al gato y al ratón? ¿No sería mejor directamente decirle que ellos entienden que su acción no puede prosperar y, sin vacilaciones, desestimársela? De lo contrario, ¿no hubiese sido más justo haberle dado una oportunidad real de demostrar los méritos de su causa en una vista judicial evidenciaría?
Nunca debemos eregir obstáculos procesales de naturaleza administrativa para cerrar nuestras puertas y derrotar reclamos de orígenes constitucionales. Pierson Muller I v. Feijoó, 106 D.P.R. 838, 851 (1978). A fin de cuentas, la aplicación de normas de agotamiento administrativo son de conveniencia y no correspon-den a una ciencia exacta, divorciada de la vida humana. A LA ABUSIVA BUROCRACIA UNIVERSITARIA, AÑADIMOS LA JUDICIAL.
Confirmaríamos el dictamen del Tribunal Superior, Sala de San Juan, que se negó a desestimar por la vía sumaria la demanda de la señora Mercado Vega.